     Case 8-20-71877-reg          Doc 114     Filed 09/29/20    Entered 09/29/20 21:31:52




OLSHAN FROME WOLOSKY
1325 Avenue of the Americas
New York, New York 10019
Michael S. Fox, Esq.
Thomas J. Fleming, Esq.
Jonathan T. Koevary, Esq.
212.451.2300

Special Counsel to the Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                           Chapter 7

 DIAMOND FINANCE CO., INC.                        Case No. 20-71877 (REG)

                                 Debtor.



         CHAPTER 7 TRUSTEE’S EX PARTE MOTION PURSUANT TO
      RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
    AUTHORIZING AND DIRECTING (A) THE PRODUCTION OF DOCUMENTS;
          AND (B) THE ORAL EXAMINATION OF CHRISTINE HOEY

          Marc Pergament, as Chapter 7 trustee (the “Trustee”) to the above captioned debtor (the

“Debtor”), by and through its undersigned counsel, moves this Court for entry of an order the

(“Order”) attached as Exhibit A hereto pursuant to Rule 2004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) directing (a) the production of documents as

more fully identified on Exhibit B hereto; and (b) the oral examination of Christine Hoey. In

support of its motion (the “Motion”), the Trustee respectfully represents as follows:

                                 PRELIMINARY STATEMENT

          1.     The Trustee believes the Debtor and its principal operated a Ponzi scheme.

Christine Hoey was employed by the Debtor for more than ten years ago as the day-to-day

manager of its business operations. She resigned in February 2018. Therefore, in order to help


                                                  1
5540230-3
     Case 8-20-71877-reg        Doc 114     Filed 09/29/20     Entered 09/29/20 21:31:52




take proper steps to ensure maximum value for the Debtor’s estate, the Trustee seeks discovery

of Christine Hoey pursuant to Bankruptcy Rule 2004.

                                             FACTS

        2.     From the end of March 2020 through and including until May 20, 2020, Olshan

Frome Wolosky (“Olshan”) acted as counsel for the Petitioning Creditors as an unofficial Ad

Hoc Creditors Committee (“Ad Hoc Committee”). In this regard, Olshan with the help of

Richard Berman, a CPA, was able to conduct some due diligence into the financial affairs of the

Debtor. In this capacity, Olshan investigated the relationship between and among the Debtor,

Rob Diamond, Auto City, Diamond Cars R Us Inc., Diamond Floor Plan, Inc. and certain other

third parties. Based upon Olshan’s review, it appears that Mr. Diamond operated the Debtor as a

“Ponzi scheme” under which millions of dollars were diverted to companies under Mr.

Diamond’s control or for his personal expenses.

        3.     The Ad Hoc Committee requested that the Olshan firm participate and lead the

negotiations with Mr. Diamond. After executing a confidentiality agreement, Olshan undertook

due diligence. However, Mr. Diamond was not forthcoming with information regarding the

whereabouts of secreted assets and would not disclose the identity of entities that owed the

Debtor over $5 million. Mr. Diamond offered no explanation.

        4.     On April 14, 2020, the Petitioning Creditors filed an involuntary petition against

the Debtor and against Mr. Diamond individually in this Court (Case No. 20-71878). This Court

entered its Order for Relief in both cases on May 20, 2020. On that same date, Mr. Pergament

was appointed as Trustee in this case and Allan Mendelsohn was appointed as Trustee in Mr.

Diamond’s individual chapter 7 case.




                                                  2
5540230-3
     Case 8-20-71877-reg         Doc 114      Filed 09/29/20   Entered 09/29/20 21:31:52




        5.     Through this Motion, the Trustee seeks entry of the Order under Rules 2004 and

2016 of Federal Rules of Bankruptcy Procedure, authorizing the Trustee to issue a subpoena for

the production of documents from Christine Hoey and her subsequent oral examination.

                                  PREDICATES FOR RELIEF

        6.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding under 28 U.S.C. § 157(b). Venue is properly before this

Court under 28 U.S.C. §§ 1408 and 1409. The legal predicate for the relief sought herein is

Bankruptcy Rules 2004 and 2016.

                                      RELIEF REQUESTED

        7.     By this Motion, the Trustee requests the entry of an order directing Christine

Hoey to (a) produce certain documents; and (b) be available for oral examination. The Trustee

seeks to examine Christine Hoey, the company’s former office manager, because of her decade-

long tenure at Diamond Finance Company where she worked alongside Francine Haviken and

Robert Diamond. Therefore, Christine Hoey can provide critical information relating to the

Debtor’s business, its operation, the estate and its assets.

        8.     Bankruptcy Rule 2004 provides, in relevant part:

               (a) Examination on Motion. On motion of any party in interest, the
               court may order the examination of any entity.

               (b) Scope of Examination. The examination of an entity under this
               rule or of the debtor under §343 of the Code may relate only to the
               acts, conduct, or property or to the liabilities and financial
               condition of the debtor, or to any matter which may affect the
               administration of the debtor’s estate, or to the debtor’s right to a
               discharge . . . .

               (c) Compelling Attendance and Production of Documentary
               Evidence. The attendance of any entity for examination and the
               production of documentary evidence may be compelled in the
               manner provided in Rule 9016 for the attendance of witnesses at a
               hearing or trial . . . .

                                                   3
5540230-3
     Case 8-20-71877-reg          Doc 114      Filed 09/29/20     Entered 09/29/20 21:31:52




        9.      It is well established that the scope of an examination under Bankruptcy Rule

2004 is broad. In re Vantage Petroleum Corp., 34 B.R. 650, 651 (Bankr. E.D.N.Y. 1983).

Indeed, the examination can “legitimately be in the nature of a ‘fishing expedition.’” In re M4

Enterprises, Inc., 190 B.R. 471, 474 (Bankr. N.D. Ga. 1995); see also In re Valley Forge Plaza

Assocs., 109 B.R. 669, 674 (Bankr. E.D. Pa. 1990) (“Rule 2004 permits a party invoking it to

undertake a broad inquiry of the examiner, in the nature of a fishing expedition.”); In re

Frigitemp Corp., 15 B.R. 263, 264 n. 3 (Bankr. S.D.N.Y. 1981) (noting that predecessor to Rule

2004 examinations have been likened to “fishing expeditions”).

        10.     Examinations under Bankruptcy Rule 2004(a) and (c) may include within their

scope, among other things: any matter which may relate to the property and assets of the estate;

the financial condition of the debtor; any matter which may affect the administration of a

debtor’s estate; and, in a chapter 11 case, any matter relevant to the case or to the formulation of

a plan. The information sought by the Trustee in connection with this Motion is consistent with

Rule 2004. Olshan’s investigation strongly suggests that Christine Hoey, by virtue of her tenure

at the company and her role in managing its day-to-day affairs, may have information that would

assist the Trustee in the recovery of assets for the benefit of the estate.

        11.     The Trustee is a “party in interest” entitled to take examinations and to request

documents under Rule 2004.

        12.     Here, the Trustee is seeking an examination of Christine Hoey, and the production

of documents directly related to assets of the Debtor’s estate, including, but not limited to, the

financial condition of the Debtor. Such an inquiry is clearly within the purview of a Rule 2004

examination.




                                                   4
5540230-3
     Case 8-20-71877-reg        Doc 114      Filed 09/29/20     Entered 09/29/20 21:31:52




        13.    Pursuant to Bankruptcy Rule 9016, the Trustee seeks authority to compel

production of requested documents so as to be received by the Trustee’s counsel not later than

fourteen (14) days from the date of service of a subpoena served pursuant to the Order and a

witness examination of Christine Hoey to be conducted on no less than fifteen (15) days’ notice

at a location to be determined by the Trustee that is within 100 miles of the location of the

Trustee or person to be examined.

        14.    The Trustee requests that this Court retain jurisdiction to resolve any objections to

the proposed Order, to the requested examinations, and production of documents.

        15.    Christine Hoey will not be prejudiced by the relief requested in the Motion, since

she retains the right to seek to quash any subpoenas issued as a result of the ex parte order. For

the foregoing reasons, Trustee believes that cause exists for granting the ex parte order in the

form annexed hereto as Exhibit A. All rights of Christine Hoey to seek to quash a subpoena are

fully preserved.

        16.    No previous application for similar relief has been sought.

                                             NOTICE

        17.    Bankruptcy Rule 2004(a) permits a party to request a Rule 2004 order only upon a

motion. The Trustee submits that notice is not required and it is customary to seek Rule 2004

orders ex parte.

                                    REQUEST FOR RELIEF

        WHEREFORE, the Trustee respectfully requests entry of an order: (a) granting the relief

requested in this Motion; (b) entering the Order attached as Exhibit A hereto authorizing the

Trustee to issue subpoenas directing Christine Hoey to submit to oral examination and to

produce documents pursuant to Bankruptcy Rules 2004 and 9016 and granting the Trustee such

other and further relief as the Court deems just and proper.

                                                 5
5540230-3
     Case 8-20-71877-reg     Doc 114   Filed 09/29/20    Entered 09/29/20 21:31:52




 Dated: New York, New York
        September 29, 2020
                                              OLSHAN FROME WOLOSKY LLP


                                              By: /s/ Michael S. Fox
                                                  Michael S. Fox, Esq.
                                                  Thomas J. Fleming, Esq.
                                                  Jonathan T. Koevary, Esq.
                                                  1325 Avenue of the Americas
                                                  New York, New York 10019
                                                  (212) 451-2300

                                                   Special Counsel to the Chapter 7
                                                   Trustee




                                          6
5540230-3
     Case 8-20-71877-reg   Doc 114    Filed 09/29/20   Entered 09/29/20 21:31:52




                                     EXHIBIT A

                                 Proposed Order




5540230-3
     Case 8-20-71877-reg          Doc 114     Filed 09/29/20     Entered 09/29/20 21:31:52




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                           Chapter 7

 DIAMOND FINANCE CO., INC.                        Case No. 20-71877 (REG)

                                 Debtor.



    ORDER AUTHORIZING THE CHAPTER 7 TRUSTEE TO ISSUE SUBPOENAS
        FOR THE PRODUCTION OF DOCUMENTS AND AUTHORIZING
         THE CHAPTER 7 TRUSTEE TO EXAMINE CHRISTINE HOEY

          Upon the ex parte motion, dated September 29, 2020 (the “Motion”), of the Chapter 7

Trustee (the “Movant”) pursuant to Bankruptcy Rule 2004, for an order authorizing the Movant

to issue subpoenas for the production of documents and to examine Christine Hoey (the

“Witness”) as more fully set forth in the Motion; and this Court having jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having determined that the relief requested in the Motion is in the best

interests of the Debtor’s estate, creditors and other parties-in-interest; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and upon all of the proceedings had before the Court and after due

deliberation and sufficient cause appearing therefor; it is

          ORDERED, that the Motion is granted on the terms set forth herein; and it is further

          ORDERED, that the Movant is authorized under Bankruptcy Rules 2004 and 9016,

to issue such subpoenas as may be necessary to compel the production of documents and the



                                                  1
5540230-3
     Case 8-20-71877-reg         Doc 114     Filed 09/29/20     Entered 09/29/20 21:31:52




testimony of the Witness in connection with the administration of this Chapter 7 case; and it

is further

          ORDERED, that unless otherwise agreed to by the Movant, the Witness shall have

fourteen (14) days from the service of a subpoena to either (1) produce to the Movant all

responsive documents requested in the Movant’s subpoena, other than those documents

withheld under a claim of privilege or (2) file with this Court an objection or response to the

subpoena with a hearing promptly scheduled; and it is further

            ORDERED, that unless otherwise agreed to by the Movant, if the Witness withholds

 any documents from the production based upon a claim of privilege, the Witness is directed to

 provide counsel for the Movant with a privilege log, containing the information required under

 Bankruptcy Rule 7026 and E.D.N.Y. L.B.R. 7026-1, within fourteen (14) days of the service

 of a subpoena on the Witness; and it is further

            ORDERED, that the Witness is directed to submit to oral examination upon

 reasonable notice and, absent other agreement with the Movant, in no event more than

 fifteen (15) days from the date of the service of a deposition subpoena upon the Witness; and

 it is further

          ORDERED, that nothing herein shall limit the rights of the Witness under applicable

law to object to or oppose any subpoena the Movant may serve upon the Witness; and it is

further

          ORDERED, that in accordance with Bankruptcy Rules 2004 and 9016, (i) the Clerk

of this Court shall issue subpoenas, signed, but otherwise in-blank, as requested by the

Movant, or (ii) provided that counsel for the Movant is authorized to practice in this Court,

counsel may issue and sign the subpoenas; and it is further



                                                   2
5540230-3
     Case 8-20-71877-reg          Doc 114        Filed 09/29/20   Entered 09/29/20 21:31:52




        ORDERED, that the Movant shall file with the Court an affidavit or declaration

of service for each subpoena Movant serves; and it is further

        ORDERED, that this Order is without prejudice to the Movant’s right to file further

motions seeking additional documents and testimony pursuant to Bankruptcy Rule 2004(a)

or any other applicable law; and it is further

            ORDERED, that this Court shall retain jurisdiction to resolve any disputes arising

 or related to this Order including any discovery disputes that may arise between or among

 the parties and to interpret, implement and enforce the provisions of this Order.




                                                        UNITED STATES BANKRUPTCY JUDGE




                                                    3
5540230-3
     Case 8-20-71877-reg   Doc 114    Filed 09/29/20   Entered 09/29/20 21:31:52




                                     EXHIBIT B

                               Document Requests




                                         1
5540230-3
     Case 8-20-71877-reg          Doc 114         Filed 09/29/20   Entered 09/29/20 21:31:52




  CHAPTER 7 TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

        PLEASE TAKE NOTICE that, pursuant to Rules 2004 and 9016 of the Federal Rules of

Bankruptcy Procedure, trustee Marc Pergament (the “Trustee”) hereby requests that Christine

Hoey produce and permit inspection, copying, testing, or sampling of the following items within

fourteen days, or as otherwise directed by the Court, at the offices of Olshan Frome Wolosky

LLP, Attn: Michael S. Fox, Esq. and Jonathan T. Koevary, Esq., 1325 Avenue of the Americas,

New York, New York 10019, mfox@olshanlaw.com and jkoevary@olshanlaw.com.

                              Definitions and Rules of Construction

        1.      The Uniform Definitions in Discovery Requests set forth in Local Civil Rule 26.3

of the Rules of the United States District Courts for the Southern and Eastern Districts of New

York are incorporated herein by reference, including without limitation the definitions and rules

of construction set forth therein with respect to “Communication,” “Document,” “Identify,”

“Person,” “Concerning,” “All/Each,” “And/Or,” “Number,” and “You/Your,” except that

“You/Your” means as defined below.

        2.      “Debtor” means Diamond Finance Co., Inc. including any of its predecessors,

along with each of their representatives, agents, attorneys, and persons and entities acting under

its control or purporting to act on its behalf.

        3.      “You” and “Your” mean Christine Hoey.

        4.      “Diamond” means Rob Diamond.

        5.      “Diamond-Related Entity” means any entity or business in which Diamond now

has, or previously had, a financial interest or operational control, including without limitation,

Automotive Group Inc.; 613 Automotive Group Inc.; Auto City International, Inc.; Auto City

International II Inc.; Cypress Motors of Ridgewood; Ausable Motors; Diamond Finance of


                                                     2
5540230-3
     Case 8-20-71877-reg         Doc 114     Filed 09/29/20      Entered 09/29/20 21:31:52




Florida; Diamond Finance of New Jersey; Diamond Floor Plan Inc., and any other similarly

named business.

                                       General Instructions

        1.     These requests are intended to cover all documents in your possession or

otherwise subject to your custody or control, regardless of the location of such documents,

including those in the possession, custody, or control of your employees, agents, representatives,

attorneys, advisors, or consultants.

        2.     If, in responding to these requests, you perceive any ambiguity in a particular

request, definition, or instruction, your response should set forth the matter deemed ambiguous

and the construction interpreted and used by you in responding.

        3.     If any document or portion thereof responsive to any request is withheld from

production for any reason, including on the purported grounds of attorney-client privilege, work-

product doctrine, or any other applicable privilege precluding compelled discovery, Local Civil

Rule 26.2 requires you to identify the nature of the privilege which is being claimed and, if the

privilege is governed by state law, to indicate the state’s privilege rule being invoked.

Additionally, you are required to provide a privilege log in accordance with Local Civil Rule

26.2 which requires that you set forth the following with respect to any purportedly privileged

document: (i) the type of document, e.g., letter or memorandum; (ii) the general subject matter

of the document; (iii) the date of the document; and (iv) the author of the document, the

addressee of the document, and any other recipients and, where not apparent, the relationship of

the author, addressees, and recipients to each other.

        4.     If any document or any portion thereof responsive to any request has been

discarded, destroyed, altered, lost or redacted (collectively “altered/missing”) in whole or in part,

state: (i) the date the document was altered/missing; (ii) the circumstances under which the

                                                  3
5540230-3
     Case 8-20-71877-reg         Doc 114      Filed 09/29/20      Entered 09/29/20 21:31:52




document became altered/missing; (iii) the identity of the person who rendered the document

altered/missing; and (iv) where the document was stored prior to becoming altered/missing.

        5.     If you are unable to comply with any request in full, you shall comply with the

request to the fullest extent possible and explain why full compliance is not possible. You must

produce in total all documents and things requested herein, notwithstanding the fact that portions

of such documents and things may contain information not requested, and you must include

interim as well as final versions or editions of each document, as well as any editions or copies

of the documents that are not identical to the original (whether due to handwritten notations,

revisions, or otherwise).

        6.     In producing documents, all documents that are physically attached to each other

shall be produced in that form. Documents are to be produced in their entirety and without

redaction. Documents that are segregated or separated from other documents, whether by

inclusion in binders, files or sub-files, or by the use of dividers, tabs, or any other method, shall

be produced in that form. In accordance with Rule 34(b)(2)(E)(i) of the Federal Rules of Civil

Procedure, documents shall be produced in the order in which they are maintained in the usual

course of business, or shall be organized and labeled to correspond to particular requests.

        7.     All documents originating in an electronic form are to be produced in their native

format or otherwise in a format compatible with standard litigation document-management

database software (e.g., Concordance, Relativity, etc.), with intact metadata fields, OCR images,

and appropriate corresponding load files, all to be mutually agreed to by the parties. All

documents should be preserved in their native format, and the Trustee reserves his right to

request that electronic documents be produced in their native format. Documents which exist in




                                                  4
5540230-3
     Case 8-20-71877-reg         Doc 114      Filed 09/29/20      Entered 09/29/20 21:31:52




hard copy form only may be converted to electronic form and produced in the same manner as

electronic documents as set forth above.

        8.     In these requests, references to any individual or entity include the individual or

entity as well as any person or entity under the individual’s or entity’s control, including, but not

limited to, all present and former subsidiaries, affiliates, predecessors, successors, officers,

directors, agents, employees, shareholders, partnerships, general and limited partners thereof, and

any aliases, code names, or trade or business names used by any of the foregoing.

        9.     Unless otherwise stated, the time frame for these requests is as follows: January

1, 2014 to the present.

                                    DOCUMENT REQUESTS

        1.     All documents and communications with the Debtor or concerning the Debtor or

Diamond-Related Entities.

        2.     All documents and communications relating to Christine Hoey’s employment

with Debtor, and Diamond-Related Entities, including separation of employment.

        3.     All documents, including books and records, regarding or bearing the name of the

Debtor, or Diamond-Related Entities.

        4.     All documents exchanged between Christine Hoey and Robert Diamond in the

past four years.




                                                  5
5540230-3
     Case 8-20-71877-reg     Doc 114   Filed 09/29/20    Entered 09/29/20 21:31:52




 Dated: New York, New York

                                                    OLSHAN FROME WOLOSKY LLP


                                              By:   /s/
                                                    Michael S. Fox, Esq.
                                                    Thomas J. Fleming, Esq.
                                                    Jonathan T. Koevary, Esq.
                                                    1325 Avenue of the Americas
                                                    New York, New York 10019
                                                    (212) 451-2300

                                                    Special Counsel to the Chapter 7
                                                    Trustee




                                          6
5540230-3
